Citation Nr: 1004062	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-03 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
gunshot wound (GSW) to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 8 to October 18, 
1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appellant testified before the undersigned Acting 
Veterans Law Judge in April 2007.  A transcript of the 
hearing has been associated with the claim file.

In February 2008, the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the claim file, the Board finds that, 
unfortunately, the claim must be remanded once again.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This 
duty includes obtaining pertinent medical records identified 
by the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).

In a March 2008 statement, the appellant requested that his 
medical records from the VA Central Clinic in Las Vegas be 
obtained in support of his pending appeal.  The record 
contains VA outpatient treatment records from the Las Vegas 
Clinic for treatment received through September 2006.  The 
appellant's request was submitted in March 2008.  Therefore, 
the Board finds that there are outstanding VA treatment 
records which have not been obtained and associated with the 
claim file.  The Board notes that together with the statement 
requesting that the VA treatment records be obtained, the 
appellant submitted a response to a Veterans Claims 
Assistance Act of 2000 notification letter stating that he 
had no additional evidence to give the VA to substantiate his 
claim.  The fact that the appellant did not have any 
additional evidence in his possession to submit, does not 
necessarily mean that there is no outstanding evidence.  He 
specifically stated there are VA treatment records he wants 
requested and associated with the claim file.  As noted 
above, VA has a duty to obtain all pertinent identified 
records.  The appellant has identified outstanding treatment 
records.  To ensure due process, these records must be 
obtained and associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken 
to obtain copies of all VA treatment 
records from the VA Central Clinic in 
Las Vegas from September 2006 to the 
present.

2.  After all necessary development has 
been accomplished, the RO should review 
the record and readjudicate the claim.  
If the benefit requested remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


